             Case 5:20-cv-05799-LHK Document 340 Filed 10/15/20 Page 1 of 2




     JEFFREY BOSSERT CLARK
1
     Acting Assistant Attorney General
2    JOHN V. COGHLAN
     Deputy Assistant Attorney General
3    ALEXANDER K. HAAS
     Branch Director
4
     DIANE KELLEHER
5    BRAD P. ROSENBERG
     Assistant Branch Directors
6    M. ANDREW ZEE
7
     ALEXANDER V. SVERDLOV
     STEPHEN EHRLICH
8    Trial Attorneys
     U.S. Department of Justice
9    Civil Division, Federal Programs Branch
10   1100 L Street, NW
     Washington, D.C. 20005
11   Telephone: (202) 305-9803
12   Attorneys for Defendants
13

14
                         IN THE UNITED STATES DISTRICT COURT
15
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
16                                 SAN JOSE DIVISION

17
      NATIONAL URBAN LEAGUE, et al.,           Case No. 5:20-cv-05799-LHK
18

19                   Plaintiff,                DEFENDANTS’ RESPONSE TO COURT
                                               ORDER, ECF No. 337
20            v.
21
      WILBUR L. ROSS, JR., et al.,
22
                     Defendants.
23

24

25

26

27

28
              Case 5:20-cv-05799-LHK Document 340 Filed 10/15/20 Page 2 of 2




1           Pursuant to the Court’s Order, ECF No. 337, Defendants respectfully submit the attached
2    (and fifteenth) declaration of James T. Christy in response to the October 7, 2020, declaration of
3    Sheila Valenzuela, which Plaintiffs filed with the Court on October 9, 2020. ECF No. 330-1.
4

5

6    DATED: October 15, 2020                             Respectfully submitted,
7                                                        JEFFREY BOSSERT CLARK
8                                                        Acting Assistant Attorney General

9                                                        JOHN V. COGHLAN
                                                         Deputy Assistant Attorney General
10
                                                         ALEXANDER K. HAAS
11                                                       Branch Director
12                                                       DIANE KELLEHER
                                                         BRAD P. ROSENBERG
13
                                                         Assistant Branch Directors
14
                                                         /s/ Alexander V. Sverdlov
15                                                       ALEXANDER V. SVERDLOV
                                                           (New York Bar No. 4918793)
16                                                       M. ANDREW ZEE
                                                         STEPHEN EHRLICH (NY Bar No. 5264171)
17
                                                         Trial Attorneys
18                                                       U.S. Department of Justice
                                                         Civil Division, Federal Programs Branch
19                                                       1100 L Street, NW
                                                         Washington, D.C. 20005
20
                                                         Telephone: (202) 305-9803
21                                                       Attorneys for Defendants
22

23

24

25

26

27

28


     DEFENDANTS’ RESPONSE TO
     COURT ORDER, ECF No. 337
     Case No. 5:20-cv-05799-LHK                  1
